     Case 2:20-cv-08552-AB-E Document 17 Filed 12/01/20 Page 1 of 1 Page ID #:229



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                   Case No. CV 20-08552 AB (Ex)
12      EDMOND NEAL,
13
                        Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
14
        v.
15
        IGLESIA DE LA COMUNIDAD;
16      RICHARD CALDERON; and DOES 1
        TO 10;
17
                        Defendants.
18
19
             THE COURT having been advised by counsel that the above-entitled action has
20
       been settled;
21
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
       costs and without prejudice to the right, upon good cause shown within 30 days, to re-
23
       open the action if settlement is not consummated. This Court retains full jurisdiction
24
       over this action and this Order shall not prejudice any party to this action.
25
26     Dated: December 1, 2020          _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
